Title: Thomas Jefferson to Richard Duke, 24 January 1819
From: Jefferson, Thomas
To: Duke, Richard


          
            Sir
            Monticello Jan. 24. 19.
          
          The duties of a Proctor for the Central college are of two characters so distinct, that it is difficult to find them associated in the same person. the one part of these duties is to make contracts with workmen, superintend their execution, see that they are according to the plan, and performed faithfully and in a workman like manner, settle their accounts, and pay them off. the other part is to hire common laborers, overlook them, provide subsistence, and do whatever else is necessary for the institution. for this latter part mr Barksdale is fully qualified: but the other part we have thought would be better done by a person more accustomed to that sort of business, and mr Garrett has given me a hope you would undertake this part. if you could devote two days in the week to it, it would be quite sufficient, but if this is incompatible with your other business, one day in the week would do. whatever agreement as to these particulars, or as to compensation, shall be arranged between mr Garrett and yourself, will be confirmed, and we should wish your entrance on your branch of the office as soon as we learn that the bill for the establishment of the University at the site of the Central College has passed both houses of legislature. I salute you with esteem & respect.
          
            Th: Jefferson
          
        